Citation Nr: 1402540	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1971 to December 1971.  He also had served with the Army National Guard of Louisiana from December 1971 to March 1993 and with the Army National Guard of Oklahoma from March 1993 to February 2002.  	

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's November 2009 notice of disagreement (NOD) also initiated an appeal from the September 2009 rating decision's denial of the claim for entitlement to service connection for tinnitus.  In April 2011, service connection for tinnitus was granted with an initial 10 percent evaluation assigned effective June 23, 2009.  This constitutes a complete grant of the claim and the issue of service connection for tinnitus is not before the Board.

The Veteran also filed a May 2010 NOD with respect to the September 2009 rating decision's denial of a claim for entitlement to service connection for a chip fracture of the left ankle.  A statement of the case (SOC) was issued in September 2010, but the Veteran did not file a substantive appeal to perfect the appeal.  The issue was not certified to the Board and the Veteran has not indicated that he wishes to pursue this claim.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for service connection for a chip fracture of the left ankle is not currently before the Board. 


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as defined by 38 C.F.R § 3.385.

2.  The medical and lay evidence of record demonstrates that the Veteran's bilateral hearing loss is etiologically related to noise exposure during periods of active military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service connection is warranted for bilateral hearing loss as it was incurred during the Veteran's active military service.  The Veteran was diagnosed with bilateral sensorineural hearing loss by a private audiologist in December 2009.  The results of the December 2009 examination and audiogram establish bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385 (2013).  Although the Veteran demonstrated normal hearing upon VA examination in March 2011, the Board will resolve any doubt in his favor and find that a current hearing loss disability is demonstrated. 

The record also establishes an in-service injury.  The Veteran served on active duty for basic training with the Army from August 1971 to December 1971 and was released to active duty for training (ACDUTRA) with the Army National Guard of Louisiana in December 1971.  He continued to serve with the National Guard in both Louisiana and Oklahoma for over 20 years until February 2002.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   

The record does not verify all the specific dates of the Veteran's ACDUTRA and INACDUTRA service with the National Guard.   His DD-214 establishes that he was released from active duty with the Army to ACDUTRA with the Louisiana National Guard in December 1971.  Additionally, personnel records document the accumulation of numerous retirement points for both ACDUTRA and INACDUTRA throughout the Veteran's over 20 years of Army National Guard service.  The Veteran must have served on various periods of ACDUTRA and INACDUTRA during his National Guard service, such as annual two-week training and weekend drills.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  His exposure to loud noises is also conceded based on personnel records which confirm his service as a vehicle mechanic.  The Board therefore finds that an in-service injury due to noise exposure during active military service is established.  

The third element of service connection-a nexus between the current hearing loss disability and in-service injury-is also present.  Both the March 2011 VA examiner and December 2009 private audiologist provided medical opinions linking any current hearing loss to military service.  The December 2009 private audiologist also noted that the Veteran's tinnitus was at least as likely as not etiologically related to hearing loss.  As discussed above, service connection for tinnitus was granted in an April 2011 rating decision.  Thus, the Board finds that the Veteran's hearing loss was incurred due to noise exposure (i.e. acoustic injury) during various periods of ACDUTRA and INACDUTRA and service connection for bilateral hearing loss is granted.

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


